DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a Non-Final Office Action in response to application 16/559,536 entitled "TRADING APPARATUS, AND TRADING METHOD" with claims 1-3 and 5-8 pending.
Status of Claims
Claims 1, 2, 7-8   have been amended and are hereby entered.
Claim 4 is cancelled.
Claims 1-3 and 5-8 are pending and have been examined.

Response to Amendment
The amendment filed July 7, 2021 has been entered. Claims 1-3 and 5-8 remain pending in the application.  Applicant’s  amendments to the Specification, Drawings, and/or Claims have been noted in response to the Final Office Action mailed March 8, 2021.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 3, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Regarding Claim 1, the phrase "performing a process of" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  The claim is not positively recited. That is, the statements following the phrase may be regarded as optional. Therefore the claim is rejected.
Claim 2  recites the limitation "the private key."  There is insufficient antecedent basis for this limitation in the claim. Therefore the claim is rejected.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-3 and 5-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-3 and 5-8 are directed to a system, method, or product program, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
“executes a process related to a tradinq” 
“delivering a first data from a trading partner”
“delivering a second data from the trading partner”
“generating a first electronic signature to be included in the second trading information”
 “generating the first electronic signature to transmit the second trading information”
 “creating the fourth trading information”
“transmitting the second trading information”
“transmitting the fourth trading information”
These limitations clearly relate to managing transactions/interactions between traders and/or trading network.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to create trading information  or generating electronic signature recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“storage unit”, “processor”, “network”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“electronic signature”:
generally linking to the particular technology of data and database management as a means to perform an abstract idea  
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).  For example, the Specification reads, [0137] The control circuit 51 is, for example, a processor such as a central processing unit (CPU). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 2: 
“storage unit”, “processor”, “network”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“electronic signature”:
generally linking to electronic signatures, digital signatures, and cryptography  as a means to perform an abstract idea  
Claim 3: 
“storage unit”,   “network”:
merely applying computer   storage  and networking technology  as  tools to perform an abstract idea 
Claim 5: 
“storage unit”, “processor”, “network”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“electronic signature”:
generally linking to electronic signatures, digital signatures, and cryptography  as a means to perform an abstract idea  
Claim 6: 
“storage unit”, “network”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“blockchain”:
generally linking to blockchain technology as a means to perform an abstract idea  
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 7 recites: 
 “trading is performed in which a first trading information that is used for delivering a first data from a trading partner”
“delivering a second data from the trading partner”
“generating a first electronic signature to be included in the second trading information”
“creating the second trading information”
“generating the first electronic signature to transmit the second trading information”
“generating a second electronic signature to be included in the fourth trading information”
“creating the fourth trading information”
“transmit the fourth trading information”
These limitations clearly relate to managing transactions/interactions between traders and/or trading network.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to create trading information  or generating electronic signature recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“storage unit”, “processor”, “network”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“electronic signature”:
generally linking to the particular technology of data and database management as a means to perform an abstract idea  
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).  For example, the Specification reads, [0137] The control circuit 51 is, for example, a processor such as a central processing unit (CPU). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 7 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 8 recites: 
 “execute a process related to a trading”
“delivering a second data from the trading partner”
“generating a first electronic signature to be included in the second trading information”
“creating the second trading information”
“generating the first electronic signature to transmit the second trading information”
“generating a second electronic signature to be included in the fourth trading information”
“creating the fourth trading information”
“transmit the fourth trading information”
These limitations clearly relate to managing transactions/interactions between traders and/or trading network.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to create trading information  or generating electronic signature recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“non-transitory computer-readable recording medium having recorded therein a program for causing a processor of … apparatus including a storage unit to execute a …. process “, “storage unit”, “processor”, “network”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“electronic signature”:
generally linking to the particular technology of data and database management as a means to perform an abstract idea  
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).  For example, the Specification reads, [0137] The control circuit 51 is, for example, a processor such as a central processing unit (CPU). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 8 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  computer hardware and/or software amounts to no more than mere instructions to apply the exception using a generic computer component.  For example, the Specification reads, [0137] The control circuit 51 is, for example, a processor such as a central processing unit (CPU). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, Claims 1-8 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kano (“TRANSACTION PROCESSING DEVICE, TRANSACTION PROCESSING METHOD, AND PROGRAM FOR SAME”, U.S. Publication Number: 2019/0108513 A1), in view of Zinger (“SYSTEMS, METHODS AND DEVICES FOR NETWORKING OVER A NETWORK”, U.S. Publication Number: 2015/0256401 A1),in view of Johnson (“MANAGING NETWORK CONNECTED DEVICES”, U.S. Publication Number: 2017/0272316 A1)










Regarding Claim 1, 
Kano teaches,
A trading apparatus comprising: a storage unit….that has stored therein a secret key;… and a processor …which executes a process related to a trading, wherein the trading is performed in which a first trading information that is used for delivering a first data from a trading partner to a user and includes a specific information ….calculated using secret information ….is published on a first network,
(Kano [0007] In a case where a transaction is noted with the compositive transaction in which there are a plurality of sources of assets, the signature verification unit verifies a validity of a plurality of signatures which are attached to the transaction 
Kano [0008] The approval requesting unit attaches the signature created by the private key 
Kano [0068]  Then, a hash H2 of the block 2 is calculated including a group of transactions of the own block 2 and the hash H1 taken over from the previous block 1. 
Kano  [0028] In a case where the node 2 having authority updates the distributed database 4, the node 2 notifies the other nodes 2 connected thereto of the updating. Thereafter, the notification is finally transferred over the entire network 1 by the repeating P2P communication between the nodes.
Kano [0001]  relates to a transaction processing device and a computer program for processing a transaction
Kano [0057] the transactions Tr1 to Tr3 are temporally stored in a predetermined storage region (processing standby region) in a storage device of the subject node (step 4)
Kano [0029] each of the nodes 2 holds a private key
Kano [0073] the nodes 2 of the transaction processing network 1 are classified into the public nodes 2 a and the private nodes 2 b.)
a third trading information that is used for the trading partner to receive the second data and includes the secret information is published
(Kano [0007] In a case where a transaction is noted with the compositive transaction in which there are a plurality of sources of assets, the signature verification unit verifies a validity of a plurality of signatures which are attached to the transaction 
Kano [0008] The approval requesting unit attaches the signature created by the private key 
Kano [0068]  Then, a hash H2 of the block 2 is calculated including a group of transactions of the own block 2 and the hash H1 taken over from the previous block 1. 
Kano [0069] The public node 2 a receives the processing result, and presents the processing result to the user (step 14). 
Kano [0028] With this configuration, all the databases 4 a of the nodes 2 are updated, and share the same recordation contents.)
and a fourth trading information that is used for the user to receive the first data and includes the secret information is published on the first network;
(Kano [0007] In a case where a transaction is noted with the compositive transaction in which there are a plurality of sources of assets, the signature verification unit verifies a validity of a plurality of signatures which are attached to the transaction 
Kano [0008] The approval requesting unit attaches the signature created by the private key 
Kano [0068]  Then, a hash H2 of the block 2 is calculated including a group of transactions of the own block 2 and the hash H1 taken over from the previous block 1. 
Kano [0069] The public node 2 a receives the processing result, and presents the processing result to the user (step 14). 
Kano [0073] the nodes 2 of the transaction processing network 1 are classified into the public nodes 2 a and the private nodes 2 b.)
wherein the process executed by the processor 
(Kano [0001] a transaction processing device)
includes: performing a process of generating a first electronic signature to be included in the second trading information using the secret key stored in the storage device
(Kano [0007]  the signature verification unit verifies a validity of a plurality of signatures which are attached to the transaction 
Kano [0014]  With this configuration, the respective transactions of the compound transaction are verified to be recorded in the database simultaneously and integrally.
Kano [0029] each of the nodes 2 holds a private key
Examiner notes that Applicant remarks that the prior art mentions compound transactions. Examiner further notes, in arguendo, any such transaction may be broken up, repeated, and/or iterated separately )
and a process of qeneratinq a second electronic signature to be included in the fourth trading information; performing a process of storing the generated second electronic signature in the storage unit
(Kano [0040]  and also a plurality of electronic signatures corresponding to the respective transactions can be stored.
Kano [0008] The block generating unit generates a block which includes the transaction. The approval requesting unit attaches the signature created by the private key of the own node to the block, and transmits an approval request of the block to m (m≥2) nodes. 
Kano [0007] In a case where a transaction is noted with the compositive transaction in which there are a plurality of sources of assets, the signature verification unit verifies a validity of a plurality of signatures which are attached to the transaction
Kano [0040]  and also a plurality of electronic signatures corresponding to the respective transactions can be stored.
Kano [0008] The block generating unit generates a block which includes the transaction. The approval requesting unit attaches the signature created by the private key of the own node to the block, and transmits an approval request of the block to m (m≥2) nodes. 
Kano [0013]  the database is preferably a distributed database in which the nodes on the network store the same recordation contents in synchronization with each other
Examiner notes that Applicant remarks that the prior art mentions compound transactions. Examiner further notes, in arguendo, any such transaction may be broken up, repeated, and/or iterated separately)
 and a process of transmitting the second trading information that includes the first electronic signature
(Kano [0007]  the signature verification unit verifies a validity of a plurality of signatures which are attached to the transaction 
Kano [0068]  Then, a hash H2 of the block 2 is calculated including a group of transactions of the own block 2 and the hash H1 taken over from the previous block 1. 
Kano [0028] With this configuration, all the databases 4 a of the nodes 2 are updated, and share the same recordation contents.
Kano [0014]  With this configuration, the respective transactions … are verified to be recorded in the database simultaneously and integrally.)
generating a second electronic signature to be included in the fourth trading information
(Kano [0040]  and also a plurality of electronic signatures corresponding to the respective transactions can be stored.
Kano [0008] The block generating unit generates a block which includes the transaction. The approval requesting unit attaches the signature created by the private key of the own node to the block, and transmits an approval request of the block to m (m≥2) nodes. 
Kano [0007] In a case where a transaction is noted with the compositive transaction in which there are a plurality of sources of assets, the signature verification unit verifies a validity of a plurality of signatures which are attached to the transaction)
creating the fourth trading information that includes the secret information included in the third trading information and includes the second electronic signature stored in the storage unit
(Kano [0040]  and also a plurality of electronic signatures corresponding to the respective transactions can be stored.
Kano [0008] The block generating unit generates a block which includes the transaction. The approval requesting unit attaches the signature created by the private key of the own node to the block, and transmits an approval request of the block to m (m≥2) nodes. 
Kano [0007] In a case where a transaction is noted with the compositive transaction in which there are a plurality of sources of assets, the signature verification unit verifies a validity of a plurality of signatures which are attached to the transaction
Kano [0008] The approval requesting unit attaches the signature created by the private key 
Kano [0068]  Then, a hash H2 of the block 2 is calculated including a group of transactions of the own block 2 and the hash H1 taken over from the previous block 1. 
Kano [0069] The public node 2 a receives the processing result, and presents the processing result to the user (step 14). 
Kano [0028] With this configuration, all the databases 4 a of the nodes 2 are updated, and share the same recordation contents.)
transmittinq the fourth trading information created by creating that includes the secret information and the second electronic signature to the first network.
(Kano [0009] there is provided a transaction processing device which generates a transaction noted with transaction information, and requests the node on the network to record the transaction. The transaction processing device includes a transmission unit and a recordation requesting unit.
Kano  [0040] The format of the compound transaction has a data structure in which a plurality of transactions can be stored
Kano [0007] In a case where a transaction is noted with the compositive transaction in which there are a plurality of sources of assets, the signature verification unit verifies a validity of a plurality of signatures which are attached to the transaction 
Kano [0008] The approval requesting unit attaches the signature created by the private key 
Kano [0068]  Then, a hash H2 of the block 2 is calculated including a group of transactions of the own block 2 and the hash H1 taken over from the previous block 1. 
Kano [0069] The public node 2 a receives the processing result, and presents the processing result to the user (step 14). 
Kano [0028] With this configuration, all the databases 4 a of the nodes 2 are updated, and share the same recordation contents.)
Kano does not teach a second trading information that is used for delivering a second data from the trading partner to the user and includes the specific information is published on a second network; on the second network; to the second network; before the third trading information is published on the second network; after the third trading information is published on the second network; comprising a read only memory, a random access memory or a hard disk; an interface that is detachably connected to a storage device comprising a hardware wallet; comprising a central processing unit; comprising a hash value H calculated using a secret information comprising a randomly generated secret value R generated by said trading apparatus; before the storage device is removed from the interface when the storage device is connected to the interface; performing a process of, when the storage device being removed from the interface;
Zinger teaches,
a second trading information that is used for delivering a second data from the trading partner to the user and includes the specific information is published 
(Zinger [0005] A different set of emerging applications involves the interconnection of a large number of devices receiving and transmitting relatively small amounts of data.
Zinger [0009]  transmitting data to at least one of the plurality of devices; receiving data from at least one of the plurality of devices; transmitting data to at least one electronic computing device; and receiving data from at least one electronic computing device;
Zinger [0849] wherein the first device in the short loop sub-network appends signature on the new data and the second device in the short loop sub-network verifies the signature on the new data.)
on a second network; on the second network; to the second network;
(Zinger [0367] There may be embodiments where it may be desirable to synchronize two or more networks.)
 before the third trading information is published on the second network; after the third trading information is published on the second network
(Zinger [0402] it is also possible to configure the device to organize the bits in different order
Zinger [0367] There may be embodiments where it may be desirable to synchronize two or more networks.
Zinger [0005] A different set of emerging applications involves the interconnection of a large number of devices receiving and transmitting relatively small amounts of data.
Zinger [0009]  transmitting data to at least one of the plurality of devices; receiving data from at least one of the plurality of devices; transmitting data to at least one electronic computing device; and receiving data from at least one electronic computing device;
Zinger [0849] wherein the first device in the short loop sub-network appends signature on the new data and the second device in the short loop sub-network verifies the signature on the new data.)
comprisinq a read only memory, a random access memory or a hard disk;
(Zinger [0601]  computer-readable storage medium, such as a magnetic disk or other magnetic memory, an optical disk (e.g., DVD) or other optical memory, RAM, ROM, or any other suitable memory such as Flash memory, memory cards, etc.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transaction processing device of Kano to incorporate the networking teachings of Zinger for enabling “interconnected devices … capable of interacting with one or more neighboring devices to form such a network either with no gateway and/or control point, with a single gateway and/or control point or with a number of gateways and/or control points.” (Zinger [0002]).        The modification would have been obvious, because it is merely applying a known technique (i.e. networking) to a known concept (i.e. transaction processing device) ready for improvement to yield predictable result (i.e. By limiting and/or avoiding headers the overall amount of data that may need to be transmitted and/or received by the devices within the network is reduced so that the net available bandwidth for moving the data within the network is significantly increased. Zinger[0008])
Zinger does not teach an interface that is detachably connected to a storage device comprising a hardware wallet; comprising a central processing unit; comprising a hash value H calculated using a secret information comprising a randomly generated secret value R generated by said trading apparatus; before the storage device is removed from the interface when the storage device is connected to the interface; performing a process of, when the storage device being removed from the interface;
Johnson teaches,
an interface that is detachably connected to a storage device comprising a hardware wallet; 
(Johnson [0271]  a removable storage drive, representing a floppy disk drive, a magnetic tape drive, a compact disk drive, memory cards, devices with storage (e.g., MP3 players, digital cameras, etc.). The removable storage drive reads from and/or writes to a removable storage unit in a well-known manner.
Johnson  [Claim 6] first device or a second device of the plurality of devices comprises at least one of...an electronic wallet...smart card...a storage device, a back-up device, a USB key, a portable disk.)
comprising a central processing unit;
(Johnson [0146] devices may include one or more processors (e.g., central processing units (CPUs), multicore CPUs, homogeneous CPUs, heterogeneous CPUs, graphics processing units (GPUs))
 comprising a hash value H calculated using a secret information comprising a randomly generated secret value R generated by said trading apparatus;
(Johnson [0322] encrypted and/or authenticated using cryptographic hashes and/or encryption functions.
Johnson [0782] [INCLUDE IMAGE]  The function to generate the encryption key “$enc_key” is shown above as “hash_hmac”, which arguments include the encoding method (e.g., “sha1”), a salt (e.g., “$project_id. $salt”), and a shared secret (e.g., “$shared_secret”). The encryption key “$enc_key” is then used in encoding the block comprising the encrypted portion 4-220.
Johnson [0765] each time the provisioning file is generated it will use a different random salt)
 before the storage device is removed from the interface when the storage device is connected to the interface; 
(Johnson  [0804]  Provisioning, etc. may, for example, be required before a device is first used, and/or before a device can connect or be connected to another device, system, network, etc.)
performing a process of, when the storage device being removed from the interface;
(Johnson [0312] once a device is configured and associated with a service ID, the device may be removed from a network associated with the user and plugged into another network where the associated service ID may still be able to control it.
Johnson [0296]  a purchaser of used goods may request that payment be automatically released upon transfer of the device to the new UDL associated with the purchaser. Thus, a transfer of an association between a device's UNIQUE ID 1Y-504 and/or UDL 1Y-512 and a user may be used for triggering a commerce/commercial transaction.
Johnson  [0852] The client app must call the YNS... after removing the device
Johnson [0260]  or any similar construction that allows detachable connection 
Johnson [0312]  the device may be removed)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transaction processing device of Kano to incorporate the connected device  management teachings of Johnson for   “deploying and maintaining Internet-connected networked devices.” (Johnson [0009]).        The modification would have been obvious, because it is merely applying a known technique (i.e. connected device  management) to a known concept (i.e. transaction processing device) ready for improvement to yield predictable result (i.e. “deployment, automatic configuration, identification and access of IoT devices” Johnson [0010])
Regarding Claim 3, 
Kano, Zinger, and Johnson teach the trading apparatus of Claim 1 as described earlier.
Kano teaches,
wherein the process executed by the processor further includes notifying publication of the first trading information after the first trading information is published on the first network.
(Kano [0001]The present invention relates to a transaction processing device and a computer program for processing a transaction
Kano [0028] Nodes 2 participating (connected) in the transaction processing network 1 are in communication (P2P communication) in a one-to-one equal relation...the node 2 notifies the other nodes 2 connected thereto of the updating)
Regarding Claim 5, 
Kano, Zinger, and Johnson teach the trading apparatus of Claim 1 as described earlier.
Kano teaches,
 wherein the storage unit further stores therein the first electronic signature, and the creating executed by the processor
(Kano [0040]  a plurality of electronic signatures corresponding to the respective transactions can be stored.
Kano [0001]The present invention relates to a transaction processing device and a computer program for processing a transaction)
Kano does not teach further includes creating the second trading information including the specific information and the first electronic signature using the first electronic signature stored in the storage unit after the first trading information is published on the first network.
 Zinger teaches,
 further includes creating the second trading information including the specific information and the first electronic signature using the first electronic signature stored in the storage unit 
(Kano [0007] In a case where a transaction is noted with the compositive transaction in which there are a plurality of sources of assets, the signature verification unit verifies a validity of a plurality of signatures which are attached to the transaction 
Kano [0008] The approval requesting unit attaches the signature created by the private key 
Kano [0068]  Then, a hash H2 of the block 2 is calculated including a group of transactions of the own block 2 and the hash H1 taken over from the previous block 1.)
after the first trading information is published on the first network.
(Zinger [0314] The commands are: [0315] PUBLISH—this is the request to the device transmit its address or signature, so that other devices may measure the link quality between then and the transmitting device.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transaction processing device of Kano to incorporate the networking teachings of Zinger for enabling “interconnected devices … capable of interacting with one or more neighboring devices to form such a network either with no gateway and/or control point, with a single gateway and/or control point or with a number of gateways and/or control points.” (Zinger [0002]).        The modification would have been obvious, because it is merely applying a known technique (i.e. networking) to a known concept (i.e. transaction processing device) ready for improvement to yield predictable result (i.e. By limiting and/or avoiding headers the overall amount of data that may need to be transmitted and/or received by the devices within the network is reduced so that the net available bandwidth for moving the data within the network is significantly increased. Zinger[0008])
Regarding Claim 6, 
Kano, Zinger, and Johnson teach the trading apparatus of Claim 1 as described earlier.
Kano teaches,
after the first trading information is recorded on a blockchain that records therein trades occurring in the first network.
 (Kano [0071] there may occur an inconsistency that one transaction is incorporated to a blockchain, but another transaction is not yet incorporated to the blockchain. 
Kano [Claim 10] recordation of a compound transaction to a distributed blockchain network)
Kano does not teach wherein the storage unit further stores therein the second trading information, and the process executed   by the processor further includes transmitting the second trading information stored in the storage unit to the second network
Zinger  teaches,
wherein the storage unit further stores therein the second trading information, and the transmitting performed by the processor includes transmitting the second trading information stored in the storage unit to the second network 
(Zinger [0016] transmitting the one or more digital data packets via the at least one gateway to a plurality of devices connected 
Zinger [0601] may be embodied on a tangible, non-transitory, computer-readable storage medium, such as a magnetic disk or other magnetic memory, an optical disk (e.g., DVD) or other optical memory, RAM, ROM, or any other suitable memory such as Flash memory, memory cards, etc.
Zinger [0556]  For example, a network where a number of devices frequently transmitting small amount of data. Another example is a network where the devices are transmitting at medium data rate.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transaction processing device of Kano to incorporate the networking teachings of Zinger for enabling “interconnected devices … capable of interacting with one or more neighboring devices to form such a network either with no gateway and/or control point, with a single gateway and/or control point or with a number of gateways and/or control points.” (Zinger [0002]).        The modification would have been obvious, because it is merely applying a known technique (i.e. networking) to a known concept (i.e. transaction processing device) ready for improvement to yield predictable result (i.e. By limiting and/or avoiding headers the overall amount of data that may need to be transmitted and/or received by the devices within the network is reduced so that the net available bandwidth for moving the data within the network is significantly increased. Zinger[0008])
Claim 7 is rejected on the same basis as Claim 1.
Claim 8 is rejected on the same basis as Claim 1.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kano, Zinger, and Johnson  in view of Maruyama (“TEMPORARY DIGITAL SIGNATURE METHOD AND SYSTEM”, U.S. Patent Number: US 6393563 B1)
Regarding Claim 2, 
Kano, Zinger, and Johnson teach the trading apparatus of Claim 1 as described earlier.
Kano does not teach wherein the creating executed by the processor further includes creating and storing a provisional fourth trading information including the second electronic signature without the private key in the storage unit before the third trading information is published on the second network, and,when the storage device being removed from the interface, creating the fourth trading information including the secret information and the second electronic signature using the provisional fourth trading information stored in the storage unit after the third trading information is published on the second network.
Zinger teaches,
creating the fourth trading information including the secret information and the second electronic signature
(Zinger [0849] loop sub-network appends signature on the new data and the second device in the short loop sub-network verifies the signature on the new data.)
  after the third trading information is published on the second network.
(Zinger [0314] The commands are: [0315] PUBLISH—this is the request to the device transmit its address or signature, so that other devices may measure the link quality between then and the transmitting device.
Zinger [0323] PUBLISH—the device transmits the devices' address or signature during next time slot MT.  )
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transaction processing device of Kano to incorporate the networking teachings of Zinger for enabling “interconnected devices … capable of interacting with one or more neighboring devices to form such a network either with no gateway and/or control point, with a single gateway and/or control point or with a number of gateways and/or control points.” (Zinger [0002]).        The modification would have been obvious, because it is merely applying a known technique (i.e. networking) to a known concept (i.e. transaction processing device) ready for improvement to yield predictable result (i.e. By limiting and/or avoiding headers the overall amount of data that may need to be transmitted and/or received by the devices within the network is reduced so that the net available bandwidth for moving the data within the network is significantly increased. Zinger[0008])
Zinger does not teach wherein the creating executed by the processor further includes creating and storing a provisional fourth trading information including the second electronic signature without the private key in the storage unit before the third trading information is published on the second network, and when the storage device being removed from the interface; using the provisional fourth trading information stored in the storage unit
Johnson   teaches,
when the storage device being removed from the interface
(Johnson  [0852] The client app must call the YNS... after removing the device
Johnson [0260]  or any similar construction that allows detachable connection 
Johnson [0312]  the device may be removed)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transaction processing device of Kano to incorporate the connected device  management teachings of Johnson for   “deploying and maintaining Internet-connected networked devices.” (Johnson [0009]).        The modification would have been obvious, because it is merely applying a known technique (i.e. connected device  management) to a known concept (i.e. transaction processing device) ready for improvement to yield predictable result (i.e. “deployment, automatic configuration, identification and access of IoT devices” Johnson [0010])
Johnson does not teach wherein the creating executed by the processor further includes creating and storing a provisional fourth trading information including the second electronic signature without the private key in the storage unit before the third trading information is published on the second network; using the provisional fourth trading information stored in the storage unit
Maruyama teaches,
wherein the creating executed by the processor further includes creating and storing a provisional fourth trading information including the second electronic signature without the private key in the storage unit before the third trading information is published on the second network; using the provisional fourth trading information stored in the storage unit
(Maruyama [Col 2, Lines 52-64] using public key cryptography,  performed by a temporary digital signature system that temporarily signs a document without using a user's private key. ....The temporary certificate includes .... information concerning the purpose for which it may be used.
Maruyama [Col 1, Lines 21-22] Information stored inside the smart card is protected
Maruyama [Col 3, Lines 43-46] the process for producing the temporary certificate may be repeated a plurality of times, so that the signing and the authentication processing can be performed as several distinct steps. 
Maruyama [Col 6, Lines 26-28] temporary key is produced from a temporary key, and this procedure is repeated an arbitrary number of times.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transaction processing device of Kano to incorporate the temporary digital signature teachings of Maruyama where a   “temporary certificate includes information concerning the period of time during which the temporary certificate is valid and information concerning the purpose for which used.” (Maruyama [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. temporary digital signature) to a known concept (i.e. transaction processing device) ready for improvement to yield predictable result (i.e. “so that the digital ID can be used as a proxy for a specific period of time” Maruyama [Col 1, Lines 65-66])



Response to Remarks
Applicant's arguments filed on July 7, 2021 have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   

Response Remarks on Claim Rejections - 35 USC § 112
Applicant's  amendments rectify some elements of the original rejections under 35 USC § 112. However, upon further consideration of newly amended claims, a new grounds of rejection is made under 35 USC § 112.
The rejection under 35 USC § 112 remains.


Response Remarks on Claim Rejections - 35 USC § 101
Applicant's Amendments filed on July 7, 2021   may possibly contain judicial exceptions to possibly overcome the 101 rejection. It mentions a specialized device (removable hardware wallet) requiring physical manipulation (removal of said device) resulting in an unexpected result (removal causes activation) for enhanced security.
However, the combination of the lack of positive recitation (all actions are optional) and the Remark [July 7, 2021, page 4] “The present Application involves atomic swap technology using a hardware wallet for asset transfer and it is not necessary in the present Application to insert and remove the hardware wallet while generating the first electronic signature and the second electronic signature” renders the judicial exception moot.
  The rejection under 35 USC § 101 remains.
Response Remarks on Claim Rejections - 35 USC § 103
Applicant’s amendments required the application of new/additional prior art. 
New prior art includes: 
  Johnson (“MANAGING NETWORK CONNECTED DEVICES”, U.S. Publication Number: 2017/0272316 A1)
Maruyama (“TEMPORARY DIGITAL SIGNATURE METHOD AND SYSTEM”, U.S. Patent Number: US 6393563 B1)
Applicant’s remarks regarding the rejection is made under 35 USC § 103 is rendered moot by the introduction of additional prior art.
Therefore, the rejection under  35 USC § 103 remains.


Prior Art Cited But Not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Carver (“DISTRIBUTED SYSTEM OF RECORD TRANSACTION RECEIPT HANDLING IN AN OVERLAY NETWORK”, U.S. Publication Number: 2019/0199787 A1) proposes a high-performance distributed ledger and transaction computing network fabric over which large numbers of transactions (involving the transformation, conversion or transfer of information or value) are processed concurrently in a scalable, reliable, secure and efficient manner.
Chalkias (“BLOCKCHAIN POST-QUANTUM SIGNATURE SCHEME”, U.S. Publication Number: 2019/0319798 A1)  proposes a various systems for providing secure signatures based on post-quantum computing are provided. The systems allow may one-time signatures ("OTS") to be based on the same public key. The systems provide for efficient use of OTS signatures with blockchains. The systems provide for rapid verification of signatures.
Chalkias (“WEIGHTED MULTIPLE AUTHORIZATIONS”, U.S. Publication Number: 2019/0295050 A1) teaches a system for confirming an authorization to consume an output of a transaction based on multiple signatures with different authority weights.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.E./Examiner, Art Unit 3697
/HAO FU/Primary Examiner, Art Unit 3697